Citation Nr: 0515279	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
February 2001, the Board reopened the claim of entitlement to 
service connection for multiple sclerosis, but subsequently 
dated decisions have denied the claim.  The claim was most 
recently denied by the RO in February 2005.  The appeal 
continues.  


FINDING OF FACT

The veteran's multiple sclerosis was first diagnosed more 
than seven years after her discharge from active service and 
the competent medical evidence does not link it to her 
service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
veteran's active military service, nor may multiple sclerosis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a VCAA letter in March 
2001 and a November 2003 supplemental statement of the case 
(SSOC).  By means of these documents, the veteran was told of 
the requirements to establish service connection for multiple 
sclerosis and of the reasons for the denial of her claim.  
These documents advised her as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  She was advised 
that it was her responsibility to either send medical 
treatment records from any private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This appeal ensued in 1998.  This was prior to the 
enactment of the VCAA in November 2000.  The veteran was 
initially provided with notice of VCAA in 2001.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, a VCAA letter from March 2001 and a SSOC in 
November 2003 clearly reflect that her claim was 
readjudicated based upon all the evidence of record with 
consideration of VCAA.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO obtained the veteran's service medical records (SMRs), 
Social Security Administration (SSA), and VA treatment 
records.  The claims file includes a myriad of documents 
indicating that attempts were made to obtain records from 
various sources as related by the veteran, many times without 
success, but there is no indication of any pertinent records 
that the RO failed to obtain and associate with the claims 
file.  The veteran's various communications indicate that she 
has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Such an examination was conducted in June 2002.  The 
report of this examination and a July 2002 addendum are in 
the claims file.  Therefore, the Board concludes that no 
further assistance to the veteran is not required.  

Service connection 

The veteran contends that her diplopia (double vision) in 
1967, which required corrective surgery, was a symptom of 
multiple sclerosis.  Thus, this condition was well within the 
seven-year presumptive period after separation from service 
and service connection should be awarded.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as multiple 
sclerosis to a degree of 10 percent within seven years from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran's service medical records show that her 
neurological health was normal at the January 1961 enlistment 
and November 1963 separation examinations.  At enlistment, 
she reported wearing eyeglasses since age 2, and the examiner 
noted moderate myopia.  At separation, the veteran reported 
eye trouble, and the examiner noted correctable mixed 
bilateral astigmatism and bilateral presbyopia.  The service 
medical records are silent as to any inservice treatment or 
diagnosis of multiple sclerosis.  

Post service private and VA treatment records dated in 1974 
include that the veteran had multiple sclerosis and that 
onset had been in July 1973 or July 1974.  When examined by 
VA in July 1974, the veteran indicated that she had developed 
diplopia and dizziness in 1973.  She noted a recurrence of 
diplopia in early 1974 and was hospitalized at that time.  
Multiple sclerosis was diagnosed.  Another VA document 
(undated) references that the veteran had diplopia in 1967 
for which she underwent surgery.  This document appears to be 
from the mid 1970s as it was submitted with other documents 
that were dated from that time.  

R. E. L., Jr., M.D., a private physician, reported in a July 
1974 statement that the veteran had difficulty with exotropia 
from early childhood and that her first visit had been in 
1951.  Her condition deteriorated and required surgical 
correction in 1967.  The doctor also indicated that the 
veteran was diagnosed as having demyelinating disease in 1973 
and he found her to be developing posterior subcapsular 
cataracts in each eye in February 1975.  

VA records reflect that the veteran was hospitalized for 
approximately 5 days in June 1975 for a relapse of multiple 
sclerosis.  

Added to the record in 1998 was a letter of correspondence 
dated in 1967 from the veteran to her mother and "John."  
In the body of her letter, the veteran noted that she 
continued "seeing double."  

Of record are additional private and VA treatment records 
dated from 1989 through 2002 which reflect treatment for 
various conditions, to include multiple sclerosis and eye 
problems.  It is noted that the veteran underwent surgery for 
cataracts in 1995.  The record also reflects that the SSA 
awarded her disability benefits in 1974 to 1981 and again in 
1998 primarily because of multiple sclerosis.  

Also of record is a VA neurological examination report dated 
from June 2002 as conducted by A. S., M.D.  At that time, the 
veteran's claims file was not available for review.  The 
examiner, however, summarized the veteran's medical history, 
to include her childhood eye problems (exotropia) which had 
deteriorated requiring surgical correction in 1967.  It was 
noted that the veteran stated that after this surgery she 
developed significant double vision, which persisted for 
about a month.  She subsequently did well until 1973 when her 
diplopia returned.  She also suffered from a staggering gait 
and dizziness.  She was evaluated and ultimately diagnosed as 
having multiple sclerosis.  While her diplopia temporarily 
disappeared after treatment, it reappeared in 1974 and had 
persisted ever since.  Following evaluation, the diagnosis 
was clinically definite multiple sclerosis currently inactive 
with significant visual and motor impairment.  

In an addendum dated in July 2002, A. S., M.D., noted that 
the claims file had now been extensively reviewed.  It was 
opined that the veteran multiple sclerosis did not appear to 
be related to an inservice event.  The examiner indicated 
that the veteran's multiple sclerosis had no relationship to 
the eye surgery performed 2-3 years after service.  It was 
noted that the veteran did suffer a temporary episode of 
diplopia after the surgery, and while this could be the first 
symptom of multiple sclerosis, it very well could have been 
related to the surgical correction for the eye muscles.  
Hence, the symptoms could not be labeled definitely as 
resulting from multiple sclerosis.  The VA doctor added that 
the first clear indication of symptoms secondary to multiple 
sclerosis emerged in 1973 and included decreased visual 
acuity, diplopia, and poor coordination.  The veteran was 
diagnosed as having multiple sclerosis based on the clinical 
evaluation in 1973-1974.  In the examiner's opinion, it was 
not likely that the veteran's multiple sclerosis preexisted 
service or was aggravated therein.  

The Board finds that the medical evidence of record does not 
support the veteran's claim for service connection for 
multiple sclerosis.  Her service medical records are negative 
for any symptomatology associated with multiple sclerosis and 
while it is alleged that multiple sclerosis symptoms were 
noted within the first few years after service separation in 
1967, the medical evidence of record was reviewed by a VA 
neurologist and it is convincing that symptoms experienced by 
the veteran at that time were unrelated to multiple 
sclerosis.  The VA physician found that multiple sclerosis 
was first medically shown more than 7 years after separation 
in 1973.  

The VA physician, after extensive review of the claims file 
and examination of the veteran, addressed etiology of 
multiple sclerosis and date of onset.  The VA physician 
determined that eye surgery in 1967 was unrelated to multiple 
sclerosis and that the veteran's double vision at that time 
was likely the result of the surgery to correct the eye 
muscles.  There is no contradictory medical opinion of 
record, and multiple sclerosis was not definitively diagnosed 
until sometime in 1974, although the initial symptoms 
resulting in the diagnosis were noted to have been present in 
1973.  At any rate, the presence of multiple sclerosis in 
1973, is beyond the seven year presumptive period to warrant 
service connection pursuant to VA laws and regulations.  

The Board finds the examiner's 2002 opinion persuasive in 
that it was formed after examination of the veteran and a 
review of the entire record, to include the veteran's 
service, VA, private, and SSA medical records and is 
supported by a detailed discussion of such records.  The 
Board concludes that the opinion is entitled to great 
probative weight.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The private physicians' statements of record which reflect 
that the veteran has multiple sclerosis are noted, but these 
doctors do not contradict the VA physician's findings.  They 
simply indicate that the veteran was diagnosed with this 
condition in the mid 1970s.  Accordingly, the Board finds 
that a grant of service connection for MS is not warranted.

Additionally, while the veteran's contentions as to etiology 
of this condition have been considered, and it is recognized 
that she is competent as a lay person to report on that which 
she has personal knowledge, (See Layno v. Brown, 6 Vet. App. 
465, 470 (1994), there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the preponderance of the evidence is against 
the claim for service connection for multiple sclerosis.  
Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting his claim and the evidence 
against the claim are in equipoise, the benefit of the doubt 
doctrine is inapplicable where, as here, the overwhelming 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


